
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8



STOCK OPTION AGREEMENT


        STOCK OPTION AGREEMENT made this                                    ,
between Valmont Industries,  Inc., a Delaware corporation ("Corporation"),
and                                    , a director of the Corporation
("Director").

        The Valmont Industries, Inc. 2002 Stock Plan (the "Plan") authorizes the
Corporation to grant certain options to non-employee directors of the
Corporation on specified dates. This option is the option for non-employee
directors pursuant to the Plan and is expressly designated not to be an
Incentive Stock Option as defined in I.R.C. §422A. The provisions of the Plan
are incorporated herein by reference and made a part of this Stock Option
Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for good and valuable consideration, the parties hereto agree as
follows:

        1.     Grant of Option.    The Corporation hereby irrevocably grants to
the Director, pursuant to and subject to the terms of the Plan, the right and
option, hereinafter called the "Option," to purchase all or any part of an
aggregate of                          shares of common stock (the "Common
Shares") of the Corporation (such number being subject to adjustment as provided
in Paragraph 6 hereof) on the terms and conditions herein set forth. The holder
of the Option shall not have any of the rights of a stockholder with respect to
the shares covered by the Option until one or more certificates for such shares
shall be delivered to such holder upon the due exercise of the Option.

        2.     Purchase Price.    The purchase price of the Common Shares
covered by the Option shall be $                         per share. The purchase
price of the shares as to which the Option shall be exercised shall be paid in
full in cash at the time of exercise or the Director may make payment (i) in
common stock of the Corporation already owned by the Director (if such common
stock has been owned by the Director for at least six months) valued at its fair
market value on the date of exercise, or (ii) by having the Corporation retain
common stock which would otherwise be issued on the exercise of the Option,
valued at its fair market value on the date of exercise. For purposes of this
Paragraph 2, fair market value shall mean the average of the high and low sales
prices of the Corporation's common stock as reported on the New York Stock
Exchange on such date, or if there were no transactions on such date, on the
immediately preceding date on which common stock transactions were so reported.

        3.     Term of Option.    The term of the Option shall be for a period
of seven (7) years from the date hereof.

        4.     Non-Transferability.    The Option shall not be transferable
otherwise than by will or the laws of descent and distribution, and the Option
may be exercised, during the lifetime of the Director, only by such Director.
More particularly (but without limiting the generality of the foregoing), the
Option may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law, and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions hereof or the levy of any execution, attachment or
similar process upon the Option shall be null and void and without effect.

        5.     Exercisability.    This Option shall become exercisable on the
first anniversary of the date of grant. No exercise shall be made hereunder
after seven years following the date of grant. The Option may be exercised, at
any time or from time to time, as to any part or all the shares exercisable;
provided, however, that the Option may not be exercised as to less than one
hundred (100) shares at any one time (or the remaining shares then purchasable
under the Option, if less than one hundred (100) shares).

--------------------------------------------------------------------------------



        6.     Adjustment in Capitalization.    If any adjustment in the
Corporation's capitalization as described in Section 5.3 of the Plan occurs,
appropriate adjustments shall be made (as provided in Section 5.3 of the Plan)
to the number of shares and price per share of stock subject to this Option.

        7.     Method of Exercising Option.    Subject to the terms and
conditions of the Option Agreement, the Option may be exercised by written
notice to the Corporation, care of its Chief Financial Officer, One Valmont
Plaza, Omaha, Nebraska 68154. Such notice shall state the election to execute
the Option and the number of shares in respect of which it is being exercised,
and shall be signed by the person or persons so exercising the Option. Such
notice shall either: (a) be accompanied by payment of the full purchase price of
such shares, in which event the Corporation shall deliver a certificate or
certificates representing such shares as soon as practicable after the notice
shall be received; or (b) fix a date (not less than five (5) nor more than ten
(10) business days from the date such notice shall be received by the Chief
Financial Officer) for the payment of the full purchase price of such shares at
the Corporation's Transfer Agent Offices, against delivery of a certificate or
certificates representing such shares. Payment of such purchase price shall, in
either case, be made by check payable to the order of the Corporation or, if
applicable pursuant to Paragraph 2 hereof, the transfer of the appropriate
shares of stock. The certificate or certificates for the shares as to which the
Option shall have been so exercised shall be registered in the name of the
person or persons so exercising the Option (or, if the Option shall be exercised
by the Director and if the Director shall so request in the notice exercising
the Option, shall be registered in the name of the Director and another person
jointly, with right of survivorship) and shall be delivered as provided above to
or upon the written order of the person or persons exercising the Option. All
shares that shall be purchased upon the exercise of the Option as provided
herein shall be fully paid and non-assessable.

        8.     General.    The Corporation shall at all times during the term of
the Option reserve and keep available such number of Common Shares as will be
sufficient to satisfy the requirements of this Option Agreement, shall pay all
original issue and transfer taxes with respect to the issue and transfer of
shares pursuant hereto and all other fees and expenses necessarily incurred by
the Corporation in connection therewith, and will from time to time use its best
efforts to comply with all laws and regulations which shall be applicable
thereto.

        IN WITNESS WHEREOF, the corporation and the Director have signed this
Option Agreement effective as of the day and year first above written.

    VALMONT INDUSTRIES, INC.
 
 
By:
 
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Director        

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



STOCK OPTION AGREEMENT
